Exhibit 10.17

CEO Compensation and Executive Officers’ Incentive Plan

October 3, 2006

CEO Compensation Recommendation:

Annual Base Salary: $400,000 (retroactive to June 1, 2006)

Annual Target Incentive Compensation: 50% of base salary

Executive Officer Incentive Plan:

Executive officer’s will earn their respective target incentive compensation
based on achievement of annual financial goals as follows:

 

  •   In the event that the Company does not achieve 90% of the cash EPS for
fiscal 2007 as included in the Board financial plan, no target incentive
compensation will be earned.

 

  •   In the event that the Company achieves 90% of the cash EPS for fiscal 2007
as included in the Board financial plan, 50% of the target incentive
compensation will be earned.

 

  •   In the event that the Company achieves between 90% and 100% of the cash
EPS for fiscal 2007 as included in the Board financial plan, the percent of
target incentive compensation earned (beyond the 50% earned as a result of
achieving 90% of plan) will be equal to the percent achievement of such
additional 10%. For example, if the Company achieves 95% of the cash EPS for
fiscal 2007 as included in the Board financial plan, 75% of the target incentive
bonus will be earned (50% for achieving 90% of plan plus 25% (50% of the
additional 10% multiplied by 50%)).

 

  •   In the event that the Company achieves over 100% of the cash EPS for
fiscal 2007 as included in the Board financial plan, 100% of the target
incentive compensation will be earned plus such additional percentage of the
target incentive compensation (not to exceed an additional 100% for a potential
payout of 200% in the aggregate) calculated as follows:

 

  •   The additional target incentive compensation earned will be 100% in the
event that the Company achieves 125% or more of the cash EPS for fiscal 2007 as
included in the Board financial plan.

 

  •   In the event that the Company achieves between 100% and 125% of the cash
EPS for fiscal 2007 as included in the Board financial plan, the percent of
additional target incentive compensation earned will be equal to the percent
achievement of such additional 25%.

The Board and/or Compensation Committee may in its discretion authorize the
payment of the target incentive compensation or such other amount irrespective
of the achievement of the foregoing financial objectives.



--------------------------------------------------------------------------------

The Target Incentive Compensation for each of the Named Executive Officers is as
follows:

CEO, Bobby Yazdani: $200,000

Chief Operating Officer, Mark Frost: $110,000

Chief Financial Officer, Peter Williams: $110,000

To the extent the foregoing Executive Officer Incentive Plan provisions are not
consistent with existing employment arrangements, such provisions are intended
to govern.